        Case 3:15-cv-00654-SDD-SDJ          Document 214      12/10/20 Page 1 of 4


                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


KATHRAN RANDOLPH                                                CIVIL ACTION


VERSUS                                                          15-654-SDD-EWD


EAST BATON ROUGE PARISH
SCHOOL BOARD, ET AL.


                                          RULING

        This matter is before the Court on the Rule 59 Motion to Alter or Amend Judgment

and for New Trial1 filed by Plaintiff, Kathran Randolph (“Plaintiff”). Defendant, East Baton

Rouge Parish School Board (the “Board”) has filed an Opposition2 to the motion, to which

Plaintiff filed a Reply.3 For the reasons which follow, Plaintiff’s motion shall be denied.

I.      BACKGROUND

        Plaintiff was employed by the School Board from 1988 to 2003 and from 2007 to

2016, when she notified the Board of her intent to retire.4 During her employment, Plaintiff

was enrolled in a health benefits plan (“the Plan”) provided by the Board and administered

by Blue Cross Blue Shield of Louisiana.5 A dispute arose between Plaintiff and the Board

regarding Plaintiff’s premium obligations to continue coverage under the Plan, and this

lawsuit resulted.

        Plaintiff alleged that the Board violated COBRA by failing to provide her with timely



1
  Rec. Doc. No. 207.
2
  Rec. Doc. No. 212.
3
  Rec. Doc. No. 213.
4
  Rec. Doc. No. 107-2.
5
  Rec. Doc. No. 211, p. 62.
Document Number: 64274                                                                        1
        Case 3:15-cv-00654-SDD-SDJ                Document 214         12/10/20 Page 2 of 4


notice of the qualifying event - her retirement - and of her COBRA rights.6 Plaintiff further

alleged that the Board was liable for all medical expenses that would have been covered

under the Plan and for compensatory damages.7 She also alleged that the Board was

liable for penalties and attorneys’ fees.8

        This claim proceeded to a bench trial on March 3, 2020. After hearing the evidence,

the Court issued oral reasons from the bench and entered a judgment dismissing

Plaintiff’s COBRA claim with prejudice.9 The Court found that the two events identified by

Plaintiff – her placement on unpaid leave and retirement – were not qualifying events

because they resulted in no loss of coverage.10 Alternatively, even if a qualifying event

occurred, the Court held that Plaintiff did not prove that she “suffered an injury from the

failed notice” and was not entitled to damages.11 Plaintiff now moves to alter or amend

this Court’s judgment or for a new trial, arguing the Court committed manifest errors of

fact and law in its Ruling.

II.     LAW & ANALYSIS

        A.      Motion to Alter or Amend Judgment/New Trial

        “A Rule 59(e) motion ‘calls into question the correctness of a judgment.’”12 “A Rule

59(e) motion must clearly establish either a manifest error of law or fact or must present

newly discovered evidence”13 and “is not the proper vehicle for rehashing evidence, legal



6
  Rec. Doc. No. 47, ¶ 102.
7
  Id. at ¶¶ 21-25.
8
  Id. at ¶¶ 26, 27.
9
  Rec. Doc. Nos. 199 & 210.
10
   Rec. Doc. No. 210, pp. 2-5.
11
   Id.
12
   Templet v. HydroChem Inc., 367 F.3d 473, 478 (5th Cir. 2004)(quoting In re Transtexas Gas Corp., 303
F.3d 571, 581 (5th Cir. 2002)).
13
   Advocare Intern. LP v. Horizon Laboratories, Inc., 524 F.3d 679, 691 (5th Cir. 2008) (quoting Rosenzweig
v. Azurix Corp., 332 F.3d 854, 863 (5th Cir. 2003)(quoting Simon v. U.S., 891 F.2d 1154, 1159 (5th Cir.
1990)).
Document Number: 64274                                                                                    2
         Case 3:15-cv-00654-SDD-SDJ               Document 214         12/10/20 Page 3 of 4


theories, or arguments that could have been offered or raised before the entry of

judgment.”14 “‘Manifest error’ is one that ‘is plain and indisputable, and that amounts to a

complete disregard of the controlling law.’”15              The Fifth Circuit has explained that

reconsideration of a judgment after it has been entered under Rule 59(e) “[i]s an

extraordinary remedy that should be used sparingly.”16                   As this Court has recently

explained, “[w]hile the district courts do have ‘considerable discretion in deciding whether

to grant or deny a motion to alter judgment,’ denial of Rule 59(e) motions to alter or amend

is favored.”17

        “In a non-jury case, a district court may grant a new trial when the Court believes

that it has committed a ‘manifest error of law or fact.’”18 Trial courts have the power to

grant a new trial when the verdict is “against the weight of the evidence,”19 or when the

trial was unfair.20     Courts do not grant new trials unless it is reasonably clear that

prejudicial error has crept into the record or that substantial justice has not been done,

and the burden of showing harmful error rests with the party seeking new trial.21

        B.       Analysis

        The Court has carefully considered the arguments of the Parties and reviewed the

trial evidence and the applicable law. The Court is unpersuaded by Plaintiff’s arguments.



14
   Templet, 367 F.3d 473, 478-9(5th Cir. 2004).
15
   Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004)(quoting Venegas-Hernandez v. Sonolux
Records, 370 F.3d 183, 195 (1st Cir. 2004)).
16
   Templet, 367 F.3d at 479 (citing Clancy v. Empl’rs Health Ins. Co., 101 F.Supp.2d 463, 465 (E.D.La.
2000)).
17
   Brown v. Louisiana State Senate, 2013 WL 5603232, at *1 (M.D.La. Oct. 11, 2013)(quoting Hale v.
Townley, 45 F.3d 914, 921 (5th Cir. 1995)).
18
    Barthelemy v. Phillips Petroleum Company, No. 96-2226, 1999 WL 169468 (E.D. La. Mar.
24,1999)(quoting Simon v. United States, 891 F.2d 1154, 1159 (5th Cir. 1990)(“Motions for a new trial …
must clearly establish either a manifest error of law or fact.”).
19
   Gasperini v. Ctr. for Humanities, Inc. 518 U.S. 415, 433 (1996).
20
   Scott v. Monsanto Co., 868 F.2d 786, 789 (5th Cir.1989).
21
   National Union Fire Ins. of Pittsburgh, Pa. v. Puget Plastics Corp., 735 F.Supp.2d 650 (S .D. Tex. 2010).
Document Number: 64274                                                                                    3
           Case 3:15-cv-00654-SDD-SDJ      Document 214      12/10/20 Page 4 of 4


Plaintiff urges the same arguments made to this Court in briefing and at trial and simply

continues to disagree with the Court’s application of the law to facts it found at trial. The

Court adopts by reference herein the Oral Reasons issued for its Findings of Fact and

Conclusions of Law in support of the Judgment and DENIES Plaintiff’s motion.22

          IT IS SO ORDERED.

          Baton Rouge, Louisiana, this 10th day of December, 2020.



                                              S
                                          ________________________________
                                          SHELLY D. DICK
                                          CHIEF DISTRICT JUDGE
                                          MIDDLE DISTRICT OF LOUISIANA




22
     Rec. Doc. No. 207.
Document Number: 64274                                                                     4
